
	
		II
		111th CONGRESS
		1st Session
		S. 712
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Mr. Feingold (for
			 himself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve the Medicare program for beneficiaries residing in rural areas.
		  
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Rural Medicare Equity Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Elimination of geographic physician work adjustment
				factor from geographic indices used to adjust payments under the physician fee
				schedule.
					Sec. 3. Clinical rotation demonstration project.
					Sec. 4. Medicare rural health care quality improvement
				demonstration projects.
					Sec. 5. Ensuring proportional representation of interests of
				rural areas on the Medicare Payment Advisory Commission.
					Sec. 6. Implementation of GAO recommendations regarding
				geographic adjustment indices under the Medicare physician fee
				schedule.
				
			2.Elimination of
			 geographic physician work adjustment factor from geographic indices used to
			 adjust payments under the physician fee schedule
			(a)FindingsCongress
			 finds the following:
				(1)Variations in the
			 geographic physician work adjustment factors under section 1848(e) of the
			 Social Security Act (42 U.S.C. 1395w–4(e)) result in inequity between
			 localities in payments under the Medicare physician fee schedule.
				(2)Beneficiaries
			 under the Medicare program that reside in areas where such adjustment factors
			 are high have relatively more access to services that are paid based on such
			 fee schedule.
				(3)There are a
			 number of studies indicating that the market for health care professionals has
			 become nationalized and historically low labor costs in rural and small urban
			 areas have disappeared.
				(4)Elimination of
			 the adjustment factors described in paragraph (1) would equalize the
			 reimbursement rate for services reimbursed under the Medicare physician fee
			 schedule while remaining budget-neutral.
				(b)EliminationSection
			 1848(e) of the Social Security Act (42 U.S.C. 1395w–4(e)) is amended—
				(1)in paragraph
			 (1)(A)(iii), by striking an index and inserting for
			 services provided before January 1, 2010, an index; and
				(2)in paragraph (2),
			 by inserting , for services provided before January 1, 2010,
			 after paragraph (4)), and.
				(c)Budget
			 neutrality adjustment for elimination of geographic physician work adjustment
			 factorSection 1848(d) of the Social Security Act (42 U.S.C.
			 1395w–4(d)) is amended—
				(1)in paragraph
			 (1)(A), by striking The conversion and inserting Subject
			 to paragraph (10), the conversion; and
				(2)by adding at the
			 end the following new paragraph:
					
						(10)Budget
				neutrality adjustment for elimination of geographic physician work adjustment
				factorBefore applying an update for a year under this
				subsection, the Secretary shall (if necessary) provide for an adjustment to the
				conversion factor for that year to ensure that the aggregate payments under
				this part in that year shall be equal to aggregate payments that would have
				been made under such part in that year if the amendments made by section 2(b)
				of the Rural Medicare Equity Act of 2009 had not been
				enacted.
						.
				3.Clinical
			 rotation demonstration project
			(a)EstablishmentNot
			 later than 6 months after the date of enactment of this Act, the Secretary
			 shall establish a demonstration project that provides for demonstration grants
			 designed to provide financial or other incentives to hospitals to attract
			 educators and clinical practitioners so that hospitals that serve beneficiaries
			 under the Medicare program under title XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.) who are residents of underserved areas may host clinical
			 rotations.
			(b)Duration of
			 projectThe demonstration project shall be conducted over a
			 5-year period.
			(c)WaiverThe
			 Secretary shall waive such provisions of titles XI and XVIII of the Social
			 Security Act (42 U.S.C. 1301 et seq. and 1395 et seq.) as may be necessary to
			 conduct the demonstration project under this section.
			(d)ReportsThe
			 Secretary shall submit to the appropriate committees of Congress interim
			 reports on the demonstration project and a final report on such project within
			 6 months after the conclusion of the project, together with recommendations for
			 such legislation or administrative action as the Secretary determines to be
			 appropriate.
			(e)FundingOut
			 of any funds in the Treasury not otherwise appropriated, there are appropriated
			 to the Secretary to carry out this section, $20,000,000.
			(f)DefinitionsIn
			 this section:
				(1)HospitalThe
			 term hospital means a subsection (d) hospital (as defined in
			 section 1886(d)(1)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(1)(B)))
			 that had indirect or direct costs of medical education during the most recent
			 cost reporting period preceding the date of enactment of this Act.
				(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(3)Underserved
			 areaThe term underserved area means such medically
			 underserved urban areas and medically underserved rural areas as the Secretary
			 may specify.
				4.Medicare rural
			 health care quality improvement demonstration projects
			(a)Establishment
				(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Secretary of Health and Human Services (in this section referred
			 to as the Secretary) shall establish not more that 10
			 demonstration projects to provide for improvements, as recommended by the
			 Institute of Medicine, in the quality of health care provided to individuals
			 residing in rural areas.
				(2)ActivitiesActivities
			 under the projects may include public health surveillance, emergency room
			 videoconferencing, virtual libraries, telemedicine, electronic health records,
			 data exchange networks, and any other activities determined appropriate by the
			 Secretary.
				(3)ConsultationThe
			 Secretary shall consult with the Office of Rural Health Policy of the Health
			 Resources and Services Administration, the Agency for Healthcare Research and
			 Quality, and the Centers for Medicare & Medicaid Services in carrying out
			 the provisions of this section.
				(b)DurationEach
			 demonstration project under this section shall be conducted over a 4-year
			 period.
			(c)Demonstration
			 project sitesThe Secretary shall ensure that the demonstration
			 projects under this section are conducted at a variety of sites representing
			 the diversity of rural communities in the United States.
			(d)WaiverThe
			 Secretary shall waive such provisions of titles XI and XVIII of the Social
			 Security Act (42 U.S.C. 1301 et seq. and 1395 et seq.) as may be necessary to
			 conduct the demonstration projects under this section.
			(e)Independent
			 evaluationThe Secretary shall enter into an arrangement with an
			 entity that has experience working directly with rural health systems for the
			 conduct of an independent evaluation of the demonstration projects conducted
			 under this section.
			(f)ReportsThe
			 Secretary shall submit to the appropriate committees of Congress interim
			 reports on each demonstration project and a final report on such project within
			 6 months after the conclusion of the project. Such reports shall include
			 recommendations regarding the expansion of the project to other areas and
			 recommendations for such other legislative or administrative action as the
			 Secretary determines appropriate.
			(g)FundingOut
			 of any funds in the Treasury not otherwise appropriated, there are appropriated
			 to the Secretary to carry out this section, $50,000,000.
			5.Ensuring
			 proportional representation of interests of rural areas on the Medicare Payment
			 Advisory Commission
			(a)In
			 generalSection 1805(c)(2) of the Social Security Act (42 U.S.C.
			 1395b–6(c)(2)) is amended—
				(1)in subparagraph
			 (A), by inserting consistent with subparagraph (E) after
			 rural representatives; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(E)Proportional
				representation of interests of rural areasIn order to provide a
				balance between urban and rural representatives under subparagraph (A), the
				proportion of members who represent the interests of health care providers and
				Medicare beneficiaries located in rural areas shall be no less than the
				proportion, of the total number of Medicare beneficiaries, who reside in rural
				areas.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to appointments made to the Medicare Payment Advisory Commission after
			 the date of the enactment of this Act.
			6.Implementation
			 of GAO recommendations regarding geographic adjustment indices under the
			 Medicare physician fee scheduleNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall
			 implement the recommendations contained in the March 2005 GAO report 05–119
			 entitled Medicare Physician Fees: Geographic Adjustment Indices are
			 Valid in Design, but Data and Methods Need Refinement..
		
